Hawkins, Justice.
Irrespective of the question of whether the allegations of the petition otherwise show any cause of action for a declaration of rights under the Declaratory Judgment Act, Code (Ann. Supp) Chapter 110-11 (as to which question see Sumner v. Davis, 211 Ga. 702, 88 S. E. 2d 392; Lewis v. Lewis, 212 Ga. 168, 91 S. E. 2d 336; Brown v. Cobb County, 212 Ga. 172, 91 S. E. 2d 516), the only basis of the petitioner’s claim of title to the land described in the petition and as to which it seeks a declaratory judgment, is a deed from a named person, copy of which is attached to the petition as an exhibit and made a part thereof, which deed purports to convey the property involved to “Pearson Basket Mills.” Since “the owner of property must be a natural person, a corporation, or a quasi person or entity, such as a partnership,” and “the law recognizes no other owners of property” (Miller v. Brooks, 120 Ga. 232, 234, 47 S. E. 646), and since the name “Pearson Basket Mills” is not that of a natural person, and is not shown to be that of a partnership or corporation, the deed relied upon by the petitioner is prima facie void, and the petition based thereon fails to state a cause of action. McCollum v. Loveless, 185 Ga. 748 (4) (196 S. E. 430). See also Jones v. Watson, 63 Ga. 679; Mutual Life Ins. Co. of New York v. Inman Park Presbyterian Church, 111 Ga. 677 (36 S. E. 880). The trial judge therefore erred in overruling the general demurrer to the petition.

Judgment reversed.


All the Justices concur, except Wyatt, P. J., not participating.